United States Department of Justice

United States Attorney
Southern District of West Virginia

 

 

Robert C. Byrd United States Courthouse Mailing Address
300 Virginia Street, East Post Office Box 1713
Suite 4000 Charleston, WV 25326
Charleston, WV 25301 304-345-2200
1-800-659-8726 FAX: 304-347-5104

January 14, 2020

  

FEB | | 2020

Roger Lambert
Lambert Law Office, PLLC
“RORY L. PERRY Il, CLERK

P. oO. Box 588 U.S. District Cou
Hurricane, WV 25526 son Soest vgs

   

 

 
  

Re: United States v. Julie Wheeler
Criminal No. 2:19-cr-00235 (USDC SDWV)

Dear Mr. Lambert:

This will confirm our conversations with regard to your
client, Julie Wheeler (hereinafter “Ms. Wheeler”). As a result
of these conversations, it is agreed by and between the United
States and Ms. Wheeler as follows:

1. PENDING CHARGES. Ms. Wheeler is charged in a single-
count indictment which charges her with a violation of 18 U.S.C.
§ 1347 (healthcare fraud)).

2. RESOLUTION OF CHARGES. Ms. Wheeler will plead guilty
to the single-count indictment, which charges her with a violation
of 18 U.S.C. § 1347.

3. MAXIMUM POTENTIAL PENALTY. The maximum penalty to which
Ms. Wheeler will be exposed by virtue of this guilty plea is as
follows:

(a) Imprisonment for a period of 10 years;

(b) A fine of $250,000, or twice the gross pecuniary gain or
twice the gross pecuniary loss resulting from
defendant’s conduct, whichever is greater;

  

 

Defendant’s
itials

 
Roger Lambert

January 14, 2020 Re: Julie Wheeler
Page 2

(c) A term of supervised release of 3 years;

(d) A mandatory special assessment of $100 pursuant to 18
U.S.C. § 3013; and

(e) An order of restitution pursuant to 18 U.S.C. §§ 3663A
and 3664, or as otherwise set forth in this plea
agreement.

4, SPECIAL ASSESSMENT. Ms. Wheeler has submitted certified
financial statements to the United States reflecting that she is
without sufficient funds to pay the special assessment due upon
conviction in this case. Ms. Wheeler agrees that, LE
incarcerated, she will join the Inmate Financial Responsibility
Program, earnings from which will be applied toward payment of the
special assessment.

5. FORFEITURE. Ms. Wheeler hereby agrees as follows:

(a) To forfeit to the United States any and all property in
Ms. Wheeler’s possession or under her control which
constitutes proceeds of or is derived from the proceeds
of the offense to which Ms. Wheeler is agreeing to plead
guilty, and is set forth in the indictment, namely a
violation of 18 U.S.C. § 1347. Ms. Wheeler further
agrees not to contest a forfeiture money judgment in the
amount of $302,131.93.

(b) To assist the United States and its agents in identifying
all such property, regardless of its location and the
manner in which it is titled. Any such identified
property deemed forfeitable by the United States will
then be forfeited, pursuant to 18 U.S.C. §§ 981, 982 or
28 U.S.C. § 2461, in either an administrative or
judicial forfeiture action;

(c) To fully complete and execute, under oath, a Financial
Affidavit in a form supplied by the United States and to

Deffendant’s
Initials
Roger Lambert

January 14, 2020 Re: Julie Wheeler
Page 3

return to counsel for the United States the completed
Affidavit within seven calendar days from the date of
signing this plea agreement;

(d) To provide sworn testimony and to execute any documents
deemed necessary by the United States to effectuate the
forfeiture and to transfer title to the said property to
the United States; and

(e) To waive any defenses to this criminal action, or to any
related administrative or judicial forfeiture action,
based in whole or in part on the Excessive Fines Clause
of the Eighth Amendment to the Constitution, or the
holding or principles set forth in United States v.
Alexander, 509 U.S. 544 (1993); United States v.
Bajakajian, 524 U.S. 321 (1998); United States v.
Austin, 509 U.S. 602 (1993); and their progeny.

 

 

 

6. RESTITUTION. Notwithstanding the offense of conviction,
Ms. Wheeler agrees that she owes restitution in the amount of as
much as $302,131.93 and agrees to pay such restitution, with
interest as allowed by law, to the fullest extent financially

feasible. In aid of restitution, Ms. Wheeler further agrees as
follows:

(a) Ms. Wheeler agrees to fully assist the United States in
identifying and locating any assets to be applied toward
restitution and to give signed, sworn statements and

testimony concerning assets upon request of the United
States.

(o) Ms. Wheeler will fully complete and execute, under oath,
a Financial Statement and a Release of Financial
Information on forms supplied by the United States and
will return these completed forms to counsel for the
United States within seven calendar days from the date
of the signing of this plea agreement.

 
Roger Lambert

January 14, 2020 Re: Julie Wheeler
Page 4

(c) Ms. Wheeler agrees not to dispose of, transfer or
otherwise encumber any real or personal property which
she currently owns or in which she holds an interest.

(d) Ms. Wheeler agrees to fully cooperate with the United
States in the liquidation of assets to be applied towards
restitution, to execute any and all documents necessary
to transfer title of any assets available to satisfy
restitution, to release any and all right, title and
interest she may have in and to such property, and waives
her right to exemptions under the Federal Debt
Collection Procedures Act upon levy against and the sale
of any such property.

(e) Ms. Wheeler agrees not to appeal any order of the
District Court imposing restitution unless the amount of
restitution imposed exceeds the amount set forth in this
plea agreement. However, nothing in this provision is
intended to preclude the Court from ordering Ms. Wheeler
to pay a greater or lesser sum of restitution in
accordance with law.

7. PAYMENT OF MONETARY PENALTIES. Ms. Wheeler authorizes
the Financial Litigation Unit in the United States Attorney’s
Office to obtain a credit report from any major credit reporting
agency prior to sentencing in order to assess her financial
condition for sentencing purposes. Ms. Wheeler agrees not to
object to the District Court ordering all monetary penalties
(including the special assessment, fine, court costs, and any
restitution that does not exceed the amount set forth in this plea
agreement) to be due and payable in full immediately and subject
to immediate enforcement by the United States. So long as the
monetary penalties are ordered to be due and payable in full
immediately, Ms. Wheeler further agrees not to object to the
District Court imposing any schedule of payments as merely a
minimum schedule of payments and not the only meth nor a

 
   

ndant’s
Initials

   
Roger Lambert

January 14, 2020 Re: Julie Wheeler
Page 5

limitation on the methods, available to the United States to
enforce the judgment.

Ms. Wheeler authorizes the United States, through the
Financial Litigation Unit, to submit any unpaid criminal monetary
penalty to the United States Treasury for offset in accordance
with the Treasury Offset Program, regardless of the defendant’s
payment status or history at that time.

In addition to any payment ordered by the Court, Ms. Wheeler
shall pay all monies received from any source other than earned
income, including but not limited to, lottery winnings, gambling
proceeds, judgments, inheritances, and tax refunds, toward the
court ordered restitution or fine.

Ms. Wheeler agrees that if she retains counsel or has
appointed counsel in response to the United States’ efforts to
collect any monetary penalty, she shall immediately notify the
United States Attorney’s Office, Attention: Financial Litigation
Unit, P.O. Box 1713, Charleston, West Virginia 25326-1713, in
writing and shall instruct her attorney to notify FLU immediately
of her representation.

8. COOPERATION. Ms. Wheeler will be forthright and
truthful with this office and other law enforcement agencies with
regard to all inquiries made pursuant to this agreement, and will
give signed, sworn statements and grand jury and trial testimony
upon request of the United States. In complying with this
provision, Ms. Wheeler may have counsel present except when
appearing before a grand jury.

9. USE IMMUNITY. Unless this agreement becomes void due
to a violation of any of its terms by Ms. Wheeler, and except as
expressly provided for in paragraph 11 below, nothing contained in
any statement or testimony provided by her pursuant to this
agreement, or any evidence developed therefrom, will be used
against her, directly or indirectly, in any further criminal
prosecutions or in determining the applicable guideline range

DelWendant’s
Initials
Roger Lambert
January 14, 2020 Re: Julie Wheeler
Page 6

under the Federal Sentencing Guidelines.

10. LIMITATIONS ON IMMUNITY. Nothing contained in this
agreement restricts the use of information obtained by the United
States from an independent, legitimate source, separate and apart
from any information and testimony provided pursuant to this
agreement, in determining the applicable guideline range or in
prosecuting Ms. Wheeler for any violations of federal or state
laws. The United States reserves the right to prosecute Ms.
Wheeler for perjury or false statement if such a situation should
occur pursuant to this agreement.

ll. STIPULATION OF FACTS AND WAIVER OF FED. R. EVID. 410.
The United States and Ms. Wheeler stipulate and agree that the
facts comprising the offense of conviction and relevant conduct
include the facts outlined in the “Stipulation of Facts,” a copy
of which is attached hereto as “Plea Agreement Exhibit A.”

Ms. Wheeler agrees that if she withdraws from this agreement,
or this agreement is voided as a result of a breach of its terms
by her, and she is subsequently tried for her conduct alleged in
the indictment and other relevant conduct, as more specifically
described in the Stipulation of Facts, the United States may use
and introduce the Stipulation of Facts in the United States case-
in-chief, in cross-examination of Ms. Wheeler or of any of her
witnesses, or in rebuttal of any testimony introduced by her or on
her behalf. Ms. Wheeler knowingly and voluntarily waives, see
United States v. Mezzanatto, 513 U.S. 196 (1995), any right she
has pursuant to Fed. R. Evid. 410 that would prohibit such use of
the Stipulation of Facts. If the Court does not accept the plea
agreement through no fault of the defendant, or the Court declares
the agreement void due to a breach of its terms by the United
States, the Stipulation of Facts cannot be used by the United
States.

 

The United States and Ms. Wheeler understand and acknowledge
that the Court is not bound by the Stipulation of Facts and that
if some or all of the Stipulation of Facts is not accepted by the

  

endant’s
Initials

   
Roger Lambert

January 14, 2020 Re: Julie Wheeler
Page 7

Court, the parties will not have the right to withdraw from the
plea agreement.

12. AGREEMENT ON SENTENCING GUIDELINES. Based on the
foregoing Stipulation of Facts, the United States and Ms. Wheeler
agree that the following provisions of the United States Sentencing
Guidelines apply to this case.

USSG §2Bl1.1

Base offense level (§2Bl.1(a) (2) 6

Parties loss amount calculation is

more than $250,000 (§2B1.1(b) (1) (G)) +12
Abuse of position of trust (§3B1.3) + 2
Total 20

The United States and Ms. Wheeler acknowledge and understand
that the Court and the Probation Office are not bound by the
parties' calculation of the United States Sentencing Guidelines
set forth above and that the parties shall not have the right to
withdraw from the plea agreement due to a disagreement with the
Court's calculation of the appropriate guideline range.

13. WAIVER OF APPEAL AND COLLATERAL ATTACK. Ms. Wheeler
knowingly and voluntarily waives the right to seek appellate review
of her conviction and of any sentence of imprisonment, fine or
term of supervised release imposed by the District Court, or the
manner in which the sentence was determined, on any ground
whatsoever including any ground set forth in 18 U.S.C. § 3742, so
long as that sentence of imprisonment, fine or term of supervised
release is below or within the Sentencing Guideline range
corresponding to offense level 20 , regardless of criminal history
category. Ms. Wheeler also knowingly and voluntarily waives any
right to seek appellate review of any claim or argument that (1)
the statute of conviction for 18 U.S.C. § 1347 is unconsti£utional,

  
     

endant’s
Initials
Roger Lambert

January 14, 2020 Re: Julie Wheeler
Page 8

and (2) Ms. Wheeler’s conduct set forth in the Stipulation of Facts
(Plea Agreement Exhibit B) does not fall within the scope of 18
U.S.C. § 1347.

The United States also waives its right to seek appellate
review of any sentence of imprisonment or fine imposed by the
District Court, or the manner in which the sentence was determined,
on any ground whatsoever including any ground set forth in 18
U.S.C. § 3742, so long as that sentence of imprisonment or fine is
within or above the Sentencing Guideline range corresponding to
offense level 17 , regardless of criminal history category.

Ms. Wheeler also knowingly and voluntarily waives the right
to challenge her guilty plea and her conviction resulting from
this plea agreement, and any sentence imposed for the conviction,
in any collateral attack, including but not limited to a motion
brought under 28 U.S.C. § 2255.

The waivers noted above shall not apply to a post-conviction
collateral attack or direct appeal based on a claim of ineffective
assistance of counsel.

14. WAIVER OF FOIA AND PRIVACY RIGHT. Ms. Wheeler
knowingly and voluntarily waives all rights, whether asserted
directly or by a representative, to request or receive from any
department or agency of the United States any records pertaining
to the investigation or prosecution of this case, including without
any limitation any records that may be sought under the Freedom of
Information Act (FOIA), 5 U.S.C. § 552, or the Privacy Act of 1974,
5 U.S.C. § 552a, following final disposition.

15. FINAL DISPOSITION. The matter of sentencing is within
the sole discretion of the Court. The United States has made no

representations or promises as to a specific sentence. The United
States reserves the right to:

(a) Inform the Probation Office and the Court of all relevant
facts and conduct;

Défendant’s
Initials
Roger Lambert
January 14, 2020 Re: Julie Wheeler
Page 9

(bo) Present evidence and argument relevant to the factors
enumerated in 18 U.S.C. § 3553 (a);

(c) Respond to questions raised by the Court;

(d) Correct inaccuracies or inadequacies in the presentence
report;

(e) Respond to statements made to the Court by or on behalf
of Ms. Wheeler;

(f) Advise the Court concerning the nature and extent of Ms.
Wheeler’s cooperation; and

(g) Address the Court regarding the issue of Ms. Wheeler’s
acceptance of responsibility.

16. VOIDING OF AGREEMENT. If either the United States or
Ms. Wheeler violates the terms of this agreement, the other party
will have the right to void this agreement. If the Court refuses
to accept this agreement, it shall be void.

17. ENTIRETY OF AGREEMENT. This written agreement
constitutes the entire agreement between the United States and Ms.
Wheeler in this matter. There are no agreements, understandings

or recommendations as to any other pending or future charges
against Ms. Wheeler in any Court other than the United States
District Court for the Southern District of West Virginia.

Defendant’s
Initials
Roger Lambert
January 14, 2020 Re: Julie Wheeler
Page 10

Acknowledged and agreed to on behalf of the United States:

MICHAEL B. STUART
United States Attorney

Ce Q OA ~~
Ak ® Ale
By: ERIK S. GOES

Assistant United States Attorney
ESG/smw

I hereby acknowledge by my initials at the bottom of each of
the foregoing pages and by my signature on the last page of this
ten-page agreement that I have read and carefully discussed every
part of it with my attorney, that I understand the terms of this
agreement, and that I voluntarily agree to those terms and
conditions set forth in the agreement. I further acknowledge that
my attorney has advised me of my rights, possible defenses, the
Sentencing Guideline provisions, the consequences of entering into
this agreement, that no promises or inducements have been made to
me other than those in this agreement, and that no one has
threatened me or forced me in any way to enter into this agreement.
Finally, I am satisfied with the representation of my attorney in

O|-Aa-A0AO

   
 

 

 

 

 

Juli Date Signed

Defewdant

FEZ a CO |-— 22- 2ezo
Roger Lambert " Date Signed

Counsel for Defendant
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON

UNITED STATES OF AMERICA

Vv. CRIMINAL NO. 2:19-cr-00235

JULIE WHEELER

STIPULATION OF FACTS

 

The United States and the defendant, Ms. Julie Wheeler
(hereinafter “I”) stipulate and agree that the facts comprising
the offense of conviction in the single-count Indictment in the
Southern District of West Virginia, Criminal No. 2:19-cr-00235
and the relevant conduct for that offense, include the following:

BACKGROUND

I, Ms. Julie Wheeler, agree that the following background
facts are true based on information and belief:

1. The United States Department of Veterans Affairs (“VA”)
was a department and independent federal agency of the executive
branch of the United States Government.

2. The VA provided health care benefits to certain Korea
and Vietnam Veterans’ birth children diagnosed with spina bifida
through the Veterans Health Administration (“VHA”) under the Spina
Bifida Health Care Benefits Program, a healthcare benefit program
within the meaning of Title 18, United States Code Section 24(b).

3. The Spina Bifida Health Care Benefits Program paid for
home health services, including home health aide services and
homemaking services, for beneficiaries of the program.

4, The Veterans Health Administration Office of Community
Care (“OCC”) located in Denver, Colorado, managed the Spina Bifida
Health Care Benefits Program, including authorization of benefits
and the subsequent processing and payment of health care claims.
5. K.L., also known as K.W. (“K.L.”) was a recipient of
spina bifida health care benefits through the VA’s Spina Bifida
Health Care Benefits Program.

OFFENSE AND RELEVANT CONDUCT

 

I, Ms. Julie Wheeler, agree that the following facts are true:

6. I was the owner and operator of JRW Homecare Support
Services (“JRW HSS”). The VA employed me to provide benefits and
services to K.L. associated with K.L.’s needs associated with spina
bifida. I did this at or near Oak Hill, in Fayette County, West
Virginia and do not dispute that this is located in the Southern
District of West Virginia.

7. I executed a scheme to defraud money owned by and under
the custody and control of a healthcare benefit program by
inflating the hours and days of services provided to K.L. on health
insurance claim forms. I completed these forms and submitted them
to OCC knowing that I did not provide as many hours and days of
services claimed.

8. Examples of my fraudulent submissions to OCC included
the following:

a.On (or about) January 1, 2017, I submitted health
insurance claim forms to OCC fraudulently representing
that I provided eight hours of home health services,
seven days a week for K.L. every day from October 1,
2016 through December 31, 2016. I did not provide K.L.
such services eight hours a day, seven days a week.

b. On (or about) April 3, 2017, I submitted health insurance
claim forms to OCC fraudulently representing that I
performed eight hours of daily home health services,
seven days a week for K.L. every day from March 9, 2017
through April 1, 2017. I did not provide K.L. such
services eight hours a day, seven days a week.

c. On (or about) July 2, 2017, I submitted health insurance
claim forms to OCC fraudulently representing that I
provided eight hours of home health services, seven days
a week for K.L. every day from April 21, 2017 through
June 30, 2017. I did not provide K.L. such services eight
hours a day, seven days a week.

PLEA AGREEMENT EXHIBIT A
2
9. Upon receipt of these and similar fraudulent submissions
to OCC, the VA authorized payments under the Spina Bifida Health
Care Benefits Program. Payment was then issued from the Department
of the Treasury to me through JRW HSS.

10. From June 30, 2017 through May 31, 2018, I received
approximately $302,131.93 from a health care benefit program that
I was not entitled to receive.

This Stipulation of Facts does not contain each and every
fact known to me and to the United States concerning my involvement
in the charge set forth in the Indictment.

Who and greed to: |

at HEELER Date

voere ly nt

 

ROGER LAMBERT = abe
Counsel for Defendant

 

 

Cc 1} \ [/
lah x | le + /
ERIK S. GOES Date

Assistant United States Attorney

PLEA AGREEMENT EXHIBIT A
3
